In an action to recover damages for medical malpractice, the nonparty Louis Venezia appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Queens County (Lisa, J.), dated February 9, 1998, which, inter alia, ordered him to immediately turn over the case file to Jules A. Epstein, successor counsel for the plaintiffs.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances, the Supreme Court properly required the nonparty appellant to immediately turn over the case file to successor counsel Jules A. Epstein (see, People v Keeffe, 50 NY2d 149, 155; Williams v Hertz Corp., 75 AD2d 766; cf., Hom v Hom, 210 AD2d 296, 297; Cohen v Cohen, 183 AD2d 802; Pileggi v Pileggi, 127 AD2d 751; Rosen v Rosen, 97 AD2d 837). Joy, J. P., Friedmann, Krausman and Luciano, JJ., concur.